DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 14 September 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1 and 14 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant’s arguments with respect to amended independent claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remaining arguments towards dependent claims 2-13 and 15-20 depend upon the amended subject matter of the independent claims and are considered moot for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6, 8-9, 11, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al. (US 6,438,266), herein Bajaj, in view of Kilner et al. (“3D Action Matching with Key-Pose Detection”), herein Kilner, Carlbom et al. (US 6,141,041), herein Carlbom, Bergamasco et al. (“A graph-based technique for semi-supervised segmentation of 3D surfaces”), herein Bergamasco, Hollander et al. (US 2016/0205341), herein Hollander.
Regarding claim 1, Bajaj discloses an apparatus for three-dimensional (3D) geometric data compression, comprising: 
a memory (see Bajaj col. 6, ln. 35-40 and ln. 45-50, where the software for the operating system, graphics engine, rendering engine, decomposition, compression, encoding, and progressive transmission can be stored in memory) configured to store a first 3D geometric mesh having a first data size (see Bajaj col. 6, ln. 60- col. 7, ln. 45 and Fig. 3, where a database of vertices obtained from a scan of a 3-D object are grouped into layers and form a 3D mesh), 
circuitry (see Bajaj col. 6, ln. 5-10 and ln. 30-35, where a computer and data processor includes a processor) configured to: 
retrieve, from the memory, the first 3D geometric mesh (see Bajaj col. 6, ln. 60 – col. 7, ln. 15, where a mesh representing a scanned 3-D object is used; see Bajaj col. 6, ln. 45-50, where software for graphics engine, rendering engine, and decomposition are stored in memory; suggesting that the mesh representing the scanned 3D object to be processed is stored and retrieved from memory); 
segment the first 3D geometric mesh into a plurality of 3D geometric meshes (see Bajaj col. 6,ln. 60- col. 7, ln. 15, where the mesh of the 3-D object is grouped into separate layers and each vertex layer is further divided into a set of contours), 
encode the plurality of 3D geometric meshes (see Bajaj Fig. 10 and col. 8, ln. 40 - col. 9, ln. 55, where the triangular strips of the mesh for the 3D object are encoded), 
wherein a combination of the encoded plurality of 3D geometric meshes has a second data size that is less than the first data size (see Bajaj col. 14, ln. 20-55, where encoding reduces the size of the 3d objects).
	Bajaj does not explicitly disclose that the first 3D geometric mesh is associated with a video that includes a plurality of objects in a 3D space, and the first 3D geometric mesh includes a 3D representation of the plurality of objects in the 3D space, and wherein each 3D geometric mesh of the plurality of 3D geometric meshes corresponds to a respective object of the plurality of objects. 
	Kilner teaches in a related and pertinent automatic matching of human activities operating on 3D data available in multi-camera broadcast environment (see Kilner Abstract), a conservative visual hull is generated from the video images captured during a match that includes all foreground objects of the captured scene (see Kilner sect. 3.1. Capture, Calibration and Matting and sect. 3.2. Robust Multi-View Reconstruction) and a triangle mesh is generated from the conservative visual hull on a per frame basis, determined from the foreground region of a scene, on a per frame basis which represents all players on a soccer pitch, the referee and the ball with a single mesh, and that the mesh is divided into discrete sub-meshes, and a set of per-player mesh sequences are generated (see Kilner sect. 3.3. Player tracking and Fig. 1).
	At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Bajaj and Kilner such that a 3D mesh representing a captured video scene of a soccer game is divided into sub-meshes corresponding to individual players and encoded to improve the rendering and transmission process of the 3D player meshes. This modification is rationalized as an application of a 
Bajaj and Kilner do not explicitly disclose receiving motion tracking data of each of the plurality of objects, wherein the received motion tracking data indicates motion of each of the plurality of objects, from a first position to a second position, in the 3D space; and that segmenting the first 3D geometric mesh into a plurality of 3D geometric meshes is based on the received motion tracking data of each of the plurality of objects.
Carlbom teaches in a related and pertinent method and system for deriving an occupancy map reflecting an athlete’s coverage of a playing area based on real time tracking of a sporting event (see Carlbom Abstract), where foreground motion regions of interest are identified from differentiating and thresholding a current frame and a previous frame (see Carlbom col. 6, ln. 55-65), which correspond to tracked athletes (see Carlbom col. 7, ln. 20-40), and the motion regions are used to determine corresponding contours and are used to highlight regions corresponding to people or parts of people (see Carlbom col. 7, ln. 30-40, and col. 8, ln. 25-50). 
At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Bajaj and Kilner with the teachings of Carlbom such that motion information of athletes of 
Although Kilner discusses that the triangle mesh representing all players on the pitch, the referee, and the ball is divided up into discrete sub-meshes (see Kilner sect. 3.3. Player Tracking); Bajaj, Kilner, and Carlbom do not explicitly disclose computing a centroid of each of a plurality of faces of the first 3D geometric mesh based on vertices of the first 3D geometric mesh; computing a distance between adjacent faces of the plurality of faces based on the centroid of each of the plurality of faces; dividing the first 3D geometric mesh into a plurality of vertical clusters based on the computed distance 
Bergamasco teaches in a related and pertinent graph based technique for segmentation of 3D surfaces (see Bergamasco Abstract), where a dual graph is built for the surface to be processed, in which barycenters of the triangular faces of the mesh surface are computed according to the vertices of the surface faces and the centers of the faces are treated as nodes in the dual graph with each edge connecting adjacent nodes are associated with a weight which is based on a difference between the barycenter locations, i.e. “|pi – pj|” (see Bergamasco Fig. 1 and sect. 2.1 Graph creation), and segmentation is performed based on assigning the nodes of the dual graph, corresponding to the triangular faces of the mesh, as a positive node which corresponds to belonging to a segment of interest, or a negative node which correspond to not belonging to it, based on computed edge weights of the dual graph (see Bergamasco sect. 2.2. Seeding and label assignment, sect. 2.3. Greedy label propagation, and Fig. 5).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Bergamasco to the combined teachings of Bajaj, Kilner, and Carlbom, such that when segmenting the single mesh for the pitch into a set of per-player sub meshes, centers of the faces of the single mesh are calculated according to the vertices of the single mesh computing a distance between the distances between adjacent centers of the faces to generate a dual graph of the single mesh, where the nodes of the dual graph correspond to the centers of the faces of the single mesh and the weights of the edges of the dual graph correspond to the distance between adjacent faces of the single mesh, and that the single mesh can be divided into the set of per-player sub meshes based on the computed edge weights of the dual graph corresponding to the distance between adjacent faces, where the resulting divided sub-meshes corresponding to players reads upon the broadest reasonable interpretation of 
This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. 
In this instance, Bajaj, Kilner, and Carlbom suggests a system for generating a 3D mesh representing a soccer game scene, dividing the mesh and generating per player sub meshes, where motion regions corresponding to athletes in the captured soccer game scene based on differences between a current frame and a previous frame, and using the motion information to identify moving foreground regions corresponding to the moving athletes for dividing the mesh.
Bergamasco teaches a known technique for segmenting a 3D surface mesh based on computing a dual graph of the surface, where the nodes of the dual graph correspond to computed centers of the triangular faces of the mesh and the edge weights of the dual graph correspond to computed distances between adjacent centers of the triangular faces, and that the segmentation is based on the computed edge weights of the dual graph.
One of ordinary skill in the art would have found it obvious to apply the teachings of Bergamasco to the combined teachings of Bajaj, Kilner, and Carlbom to divide and segment the single triangle mesh representing all players on the pitch, the referee, and the ball into discrete per-player sub-meshes based on a generated dual graph which computes the centers of the triangular faces of the mesh as nodes and distances between the centers of adjacent triangular faces for determining corresponding edge weights of the dual graph, where dividing and segmenting the triangle mesh into the per-player sub-meshes is based on the computed edge weights of the dual graph, resulting in an improved system for identifying and generating the per-player sub meshes by utilizing Bergamasco’s dual graph based mesh segmentation technique. 
Bajaj, Kilner, Carlbom, and Bergamasco do not explicitly disclose identifying a set of frames of the video based on the received motion tracking data of each of the plurality of objects; and that 
Hollander teaches in a related and pertinent method for encoding a video stream by decomposing sequential image frames into quasi static background and dynamic image features comprising tracked moving objects and encoding quasi static data layer and dynamic layer (see Hollander Abstract), where each image frame of an input video stream is decomposed into dynamic image features and quasi-static background, where the dynamic image features are differentiated into different objects based on the corresponding motion tracking data of the different objects and the objects are recognized according to the objects’ characteristics (see Hollander [0039]-[0042]), where the tracked and recognized objects are formatted into a sequence of miniaturized image frames which are used to form formatted data layer and compressed to form a dynamic data layer, and further encoded as an encoded dynamic data layer to be transmitted to plurality of clients (see Hollander [0043]-[0049]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Hollander to the combined teachings of Bajaj, Kilner, Carlbom, and Bergamasco, such that a set of image frames corresponding to tracked and recognized objects of the video scene based on the object’s motion data are identified and encoded for transmitting a 3D scene of a soccer game in the multi-camera broadcast environment. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Bajaj, Kilner, Carlbom, and Bergamasco suggests a system for generating a 3D mesh representing a soccer game scene, dividing the mesh and generating per player sub meshes based on a dual graph technique, using the motion information to identify moving foreground regions corresponding to the moving athletes for dividing the mesh. Hollander teaches a known technique of tracking and recognizing objects based on motion data of each of the foreground objects and formatting the tracked and recognized 

Regarding claim 3, please see the above rejection of claim 1. Bajaj, Kilner, Carlbom, Bergamasco, and Hollander disclose the apparatus of claim 1, wherein the circuitry is further configured to identify each of the plurality of objects in the 3D space based on the received motion tracking data (see Carlbom col. 7, ln. 30-40, and col. 8, ln. 25-50, where the motion regions are used to determine contours and highlight regions corresponding to people or parts of people).

Regarding claim 4, please see the above rejection of claim 1. Bajaj, Kilner, Carlbom, Bergamasco, and Hollander disclose the apparatus of claim 1, wherein the circuitry is further configured to: 
distinctly encode each of the plurality of 3D geometric meshes based on a 3D objects encoding technique (see Bajaj Fig. 10, col. 8, ln. 40 - col. 9, ln. 55, and col. 9, ln. 55 – col. 10, ln. 45, where the triangular strips of the mesh for the 3D object are encoded according to connectivity encoding and geometry encoding using vector quantization); and 
merge the encoded plurality of 3D geometric meshes into a second 3D geometric mesh having the second data size, based on encoding information of each of the plurality of 3D geometric meshes (see Kilner sect. 3.3. Player tracking, where the sub meshes are concatenated into coherent sequences; thus the combination of teachings suggest that the encoded sub meshes are merged into coherent sequences).

Regarding claim 6, please see the above rejection of claim 1. Bajaj, Kilner, Carlbom, Bergamasco, and Hollander disclose the apparatus of claim 1, wherein the circuitry is further configured to: 
receive binary images corresponding to the video (see Kilner Fig. 1 and sect. 3.1. Capture, Calibration and Matting, where images captured during the match are segmented using a hybrid chroma-key and difference keying technique to separate the image into background and foreground elements and the segmented “key” image separating the players from the background is a binary image; see also Carlbom col. 7, ln. 20-40 and col. 8, ln. 35-45, where binary images are determined and used to indicate the motion information to identify moving foreground regions corresponding to the moving athletes), wherein the video is captured from a plurality of cameras (see Kilner sect. 3.1. Capture, Calibration and Matting, where a plurality of cameras are used); 
receive camera parameters of the plurality of cameras corresponding to the video (see Kilner sect. 3.1. Capture, Calibration and Matting and sect. 3.2. Robust Multi-View Reconstruction, where camera calibration data is acquired and used to calculate the conservative visual hull); 
generate the first 3D geometric mesh having the first data size, based on the received binary images and the received camera parameters (see Kilner sect. 3.2. Robust Multi-View Reconstruction and sect. 3.3. Player Tracking, where the triangle mesh is generated from the conservative visual hull, which is generated from the camera calibration data and the silhouettes representing the foreground elements; see also Carlbom col. 7, ln. 20-40 and col. 8, ln. 35-45, where motion information is used to identify moving foreground regions corresponding to the moving athletes); and 
store, in the memory, the generated first 3D geometric mesh (see Bajaj col. 6, ln. 45-50, where software for graphics engine, rendering engine, and decomposition are stored in memory; suggesting that the mesh representing the 3D objects to be processed is stored and retrieved from memory).

Regarding claim 8, please see the above rejection of claim 1. Bajaj, Kilner, Carlbom, Bergamasco, and Hollander disclose the apparatus of claim 1, wherein the circuitry is further configured to track each of the plurality of 3D geometric meshes based on the received motion tracking data of each of the plurality of objects (see Carlbom col. 7, ln. 30 – col. 8, ln. 15 and col. 9, ln. 30-50, the contour features corresponding to moving players, identified from the moving regions, are tracked between a current frame and previous frames).

Regarding claim 9, please see the above rejection of claim 8. Bajaj, Kilner, Carlbom, Bergamasco, and Hollander disclose the apparatus of claim 8, wherein each of the plurality of 3D geometric meshes is tracked for a specific number of frames of the video (see Kilner sect. 3.3. Player tracking, where the triangle mesh represents all players on the pitch, the referee and the ball, and is determined from images captured of the soccer game scene; see Carlbom col. 7, ln. 30 – col. 8, ln. 15 and col. 9, ln. 30-50, the contour features corresponding to moving players are tracked between a current frame and previous frames).

Regarding claim 11, please see the above rejection of claim 8. Bajaj, Kilner, Carlbom, Bergamasco, and Hollander disclose the apparatus of claim 8, wherein the circuitry is further configured to: 
distinctly encode each of the tracked plurality of 3D geometric meshes (see Bajaj Fig. 10, col. 8, ln. 40 - col. 9, ln. 55, and col. 9, ln. 55 – col. 10, ln. 45, where the triangular strips of the mesh for the 3D object are encoded according to connectivity encoding and geometry encoding using vector quantization; see Kilner where per player sub meshes are generated; the combination of teachings suggest that the per player sub meshes are encoded), based on information of the first position of each of the plurality of objects (see Carlbom col. 7, ln. 30 – col. 8, ln. 15 and col. 9, ln. 30-50, the contour features corresponding to moving players are tracked between a current frame and previous frames; the combination of teachings suggest using the motion information to identify moving foreground regions corresponding to the moving athletes for dividing the mesh and generating per player sub meshes to be encoded), 
wherein an image frame that includes the information of the first position of each of the plurality of objects corresponds to a reference frame, each of the tracked plurality of 3D geometric meshes is encoded based on the reference frame (see Carlbom col. 7, ln. 30 – col. 8, ln. 15 and col. 9, ln. 30-50, the contour features corresponding to moving players are tracked using a previous frames compared with a current frame), and 
the image frame is associated with the video that includes the plurality of objects in the 3D space (see Kilner sect. 3.3. Player tracking, where the triangle mesh represents all players on the pitch, the referee and the ball, and is determined from images captured of the soccer game scene); and 
merge the encoded plurality of 3D geometric meshes into a second 3D geometric mesh having the second data size, based on the received motion tracking data and encoding information of each of the plurality of 3D geometric meshes (see Kilner sect. 3.3. Player tracking, where the sub meshes are concatenated into coherent sequences; thus the combination of teachings suggest that the encoded sub meshes are merged into coherent sequences).

Regarding claim 14, it recites a method performing the apparatus functions of claim 1. Bajaj, Kilner, Carlbom, Bergamasco, and Hollander teach the method by performing the functions of claim 1. Please see above for detailed claim analysis.
mutatis mutandis.

Regarding claim 16, see above rejection for claim 14. It is a method claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 16 are similarly rejected.

Regarding claim 17, see above rejection for claim 14. It is a method claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 17 are similarly rejected.

Regarding claim 19, see above rejection for claim 14. It is a method claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 19 are similarly rejected.

Claims 2, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj, Kilner, Carlbom, Bergamasco, and Hollander as applied to claims 1 and 14 above, and further in view of Wachter et al. (“Hierarchical Segmentation of Manipulation Actions based on Object Relations and Motion Characteristics”), herein Wachter.
Regarding claim 2, please see the above rejection of claim 1. Bajaj, Kilner, Carlbom, Bergamasco, and Hollander do not explicitly disclose the apparatus of claim 1, wherein the received motion tracking data of the plurality of objects is associated with a plurality of devices, and the plurality of devices is associated with the plurality of objects.
Wachter teaches in a related and pertinent method for performing hierarchical action (see Wachter Abstract), where a marker based motion capture system is used where markers are attached to human subjects and objects of interest located in the current scene and the motion characteristics of the human subject and objects are captured (see Wachter sect. III. Action Data Acquisition).
At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Bajaj, Kilner, Carlbom, Bergamasco, and Hollander with the teachings of Wachter such that motion information of athletes of the scene are additionally captured using marker based motion capture system as taught by Wachter. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Bajaj, Kilner, Carlbom, Bergamasco, and Hollander suggests a system for generating a 3D mesh representing a soccer game scene, dividing the mesh and generating per player sub meshes using captured motion information, and encoding the sub meshes representing individual players for improved rendering and transmission. Wachter teaches a known technique of using a marker based motion capture system to capture motion characteristics of human subjects and objects of interests using attached markers. One of ordinary skill in the art would have found it obvious to apply the teachings of Wachter to the combined teachings of Bajaj, Kilner, Carlbom, Bergamasco, and Hollander to further identify localized motion characteristics corresponding to athletes in the captured soccer game scene based on markers attached to the athletes, and using the motion information to identify moving foreground regions corresponding to the moving athletes for dividing the mesh and generating per player sub meshes, resulting in an improved system for identifying and generating the per player sub meshes by additionally using localized motion characteristic information to improve accuracy. 

Regarding claim 12, please see the above rejection of claim 11. Bajaj, Kilner, Carlbom, Bergamasco, Hollander, and Wachter discloses the apparatus of claim 11, wherein the circuitry is further 
receive direction information of each of the plurality of objects in the 3D space (see Carlbom col. 7, ln. 30 – col. 8, ln. 15 and col. 9, ln. 30-50, the contour features corresponding to moving players are tracked using a previous frames compared with a current frame and corresponding pairs of feature points are identified and associated with existing feature paths), from a plurality of devices, wherein each device of the plurality of devices is attached to each of the plurality of objects (see Wachter sect. III. Action Data Acquisition, where a marker based motion capture system is used where markers are attached to human subjects and objects of interest located in the current scene and the motion characteristics of the human subject and objects are captured); and 
determine at least one motion model associated with the second 3D geometric mesh, based on the received direction information and the received motion tracking data, wherein the at least one motion model indicates at least one cumulative motion paths of at least one group of objects from the plurality of objects in the 3D space (see Kilner sect. 3.3. Player tracking, where the sub meshes are concatenated into coherent sequences; see Carlbom col. 7, ln. 30 – col. 8, ln. 15, col. 11, ln. 5-20, and col. 17, ln. 30-35, where the trajectory corresponding to the movement of an athlete and particular features of an athlete on the playing field is determined by grouping existing feature paths into clusters).
Please see the above rejection for claim 2, as the rationale to combine the teachings of Bajaj, Kilner, Carlbom, Bergamasco, and Hollander with Wachter are similar, mutatis mutandis. 

Regarding claim 15, see above rejection for claim 14. It is a method claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 15 are similarly rejected.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj, Kilner, Carlbom, Bergamasco, and Hollander as applied to claims 4 and 17 above, and further in view of Smolic (“3D video and free viewpoint video—From capture to display”).
Regarding claim 5, please see the above rejection of claim 4. Bajaj, Kilner, Carlbom, Bergamasco, and Hollander disclose the apparatus of claim 4, wherein the circuitry is further configured to transmit the second 3D geometric mesh as 3D content to an external device (see Bajaj Fig. 1 and col. 6, ln. 15-30, where the compressed and encoded 3D object data is transmitted to a receiving station and displayed on a screen).
Bajaj, Kilner, Carlbom, Bergamasco, and Hollander do not explicitly disclose that the 3D content is a 3D interactive video content. 
Smolic teaches in a related and pertinent end-to-end overview of 3D video and free viewpoint video systems (see Smolic Abstract), where free viewpoint video (FVV) allows a user an interactive selection of viewpoint and direction within an operating range (see Smolic sect. 1. Introduction), and that rendered output views of 3D video (3DV) or FVV are presented to a user on a display, where FVV requires interactive input from the user to select the viewpoint (see Smolic sect. 7. Display).
At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Bajaj, Kilner, Carlbom, Bergamasco, and Hollander with the teachings of Smolic such that the transmitted encoded 3D information are displayed as an interactive free viewpoint video. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Bajaj, Kilner, Carlbom, Bergamasco, and Hollander suggests a system for generating a 3D mesh representing a soccer game scene, dividing the mesh and generating per player sub meshes using captured motion information, and encoding the sub meshes representing individual players for improved rendering and transmission. Smolic teaches a known technique of transmitting 3D video data and presenting to a user on a display as a free viewpoint 

Regarding claim 18, see above rejection for claim 17. It is a method claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 18 are similarly rejected.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj, Kilner, Carlbom, Bergamasco, and Hollander as applied to claims 6 and 19 above, and further in view of Matsunobu et al. (US 2019/0051036, effectively filed 22 April 2016), herein Matsunobu.
Regarding claim 7, please see the above rejection of claim 6. Bajaj, Kilner, Carlbom, Bergamasco, and Hollander do not explicitly disclose the apparatus of claim 6, wherein the camera parameters include at least one of a position of each of the plurality of cameras in the 3D space, an angle of each of the plurality of cameras, or device setting information of each of the plurality of cameras.
	 Matsunobu teaches in a related and pertinent method for reconstructing a three-dimensional model from multi-view images (see Matsunobu Abstract), where a plurality of cameras with different viewpoints are used to capture a subject in real space and parameters of each camera are obtained for reconstructing the subject in a three-dimensional space, where the camera parameters include internal parameters such as focal length of the camera, distortion coefficient of the lens, and the image center, and external parameters such as the three-dimensional position and orientation of the camera (see Matsunobu [0021]-[0022]).



.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bajaj, Kilner, Carlbom, Bergamasco, and Hollander as applied to claim 8 above, and further in view of Gupta et al. (“Registration and Partitioning-Based Compression of 3-D Dynamic Data”), herein Gupta.
Regarding claim 10, please see the above rejection of claim 8. Bajaj, Kilner, Carlbom, Bergamasco, and Hollander disclose the apparatus of claim 8, wherein the circuitry is further configured to: 
merge the tracked plurality of 3D geometric meshes into a second 3D geometric mesh (see Kilner sect. 3.3. Player tracking, where the sub meshes are concatenated into coherent sequences).
Bajaj, Kilner, Carlbom, Bergamasco, and Hollander do not explicitly disclose encoding the second 3D geometric mesh after the merge, based on a 3D objects encoding technique, wherein the encoded second 3D geometric mesh exhibits the second data size.
Gupta teaches in a related and pertinent approach for compressing 3-D dynamic models (see Gupta Abstract), where an input mesh is segmented into partitions (see Gupta sect. III. Registration, III. B. Partitioning, and Fig. 2; see also Gupta sect. II. B. An Overview of Our System), the partitions are refined and affine mapping between vertices in consecutive frames are estimated and encoded with a corresponding affine transform, affine transform and encoded error bits, or using differential pulse coded modulation (DPCM) prediction (see Gupta sect. IV. Resegmentation into Regions of Homogeneous Motion, and sect. V. Associating Vertices with the Affine Transforms), and the encoded mesh achieves a smaller size than the input mesh (see Gupta sect. VII. Experimental Results, Table I, Table II, and Table IV).
. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bajaj, Kilner, Carlbom, Bergamasco, Hollander, and Wachter as applied to claim 12 above, and further in view of Gupta et al. (“Registration and Partitioning-Based Compression of 3-D Dynamic Data”), herein Gupta.
Regarding claim 13, please see the above rejection of claim 12. Bajaj, Kilner, Carlbom, Bergamasco, Hollander, and Wachter do not explicitly disclose the apparatus of claim 12, wherein the circuitry is further configured to: 

distinctly encode the plurality of 3D geometric portions of the second 3D geometric mesh, based on the determined at least one motion model.
Gupta teaches in a related and pertinent approach for compressing 3-D dynamic models (see Gupta Abstract), where an input mesh is segmented into partitions (see Gupta sect. III. Registration, III. B. Partitioning, and Fig. 2; see also Gupta sect. II. B. An Overview of Our System), the partitions are refined and affine mapping between vertices in consecutive frames are estimated and encoded with a corresponding affine transform, affine transform and encoded error bits, or using differential pulse coded modulation (DPCM) prediction  (see Gupta sect. IV. Resegmentation into Regions of Homogeneous Motion, and sect. V. Associating Vertices with the Affine Transforms), and the encoded mesh achieves a smaller size than the input mesh (see Gupta sect. VII. Experimental Results, Table I, Table II, and Table IV).
At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Bajaj, Kilner, Carlbom, Bergamasco, Hollander, and Wachter with the teachings of Gupta such that the generated per player sub meshes are further partitioned and refined into regions of homogeneous motion, and the corresponding segmented sub meshes are further encoded according to teachings of Gupta. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Bajaj, Kilner, Carlbom, Bergamasco, Hollander, and Wachter suggests a system for generating a 3D mesh representing a soccer game scene, dividing the mesh and generating per player sub meshes using captured motion information including captured motion characteristics of athletes using a marker based motion capture system, and encoding the sub meshes representing individual players for improved rendering and transmission. Gupta teaches a known technique of further partitioning an input mesh into regions of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661